DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, are drawn to determining overlap between two sets of object masks (from 2 different segmentation models) and using the overlapping masks with non-overlapping masks of one of the two sets, classified in G06T7/174.
II. Claims 11-17, are drawn to taking 2 sets of object masks and modifying the first based mask on the second mask.  No segmentation models are used, no overlap, no 3rd set of object masks, classified in G06T7/174.
III. Claims 18-20, generates only a single set of object masks from a plurality of segmentation models and one or more masks for unknown regions, classified in G06T/711.

Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as determining optimal segmentation model using a plurality of competing object models.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Ryan Keller on 12/9/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-17 and 18-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1012” has been used to designate both: 
the classification label

    PNG
    media_image1.png
    164
    268
    media_image1.png
    Greyscale

 and the remaining image portion  

    PNG
    media_image2.png
    133
    233
    media_image2.png
    Greyscale

in Figures 10C and 10D respectively.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
[0037] Callout for “to refined object masks” should be “to refine object masks’’.

    PNG
    media_image3.png
    41
    685
    media_image3.png
    Greyscale
   

Examiner notes that the informalities listed above do not reflect the total amount of informalities within the Applicant’s Specification. It is advised to review the Specification to catch any unlisted informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-4 recite “the first object mask” and “the second object mask”. These limitations lack antecedent basis.
Claims 8-10 recite “the object mask”. It is unclear what object mask this refers to. Does this refer to “a first object mask”, “a second object mask”, “a combined object mask”, “an object mask of the target object from the third set of object masks”, or “an object mask of the third set of object masks”?
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nord et al. (US-11010605-B2), hereinafter “Nord”, in view of Sun et al. (US-2017/0206431-A1 hereinafter “Sun”).

Regarding claim 1, Nord teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to:
(Nord, Col 12:

    PNG
    media_image4.png
    124
    650
    media_image4.png
    Greyscale

;)
generate a first set of object masks for a digital image comprising a plurality of objects utilizing a first object segmentation model; generate a second set of object masks for the digital image utilizing a second object segmentation model; 
(Nord, Col 2:

    PNG
    media_image5.png
    350
    649
    media_image5.png
    Greyscale

; Nord describes object detection conclusions to include classification labels and bounding box data, i.e. a mask;
Nord, Col 2:

    PNG
    media_image6.png
    357
    651
    media_image6.png
    Greyscale

; Nord describes the use of a first and second object detection models to detect different sets of object detection conclusions;
Nord, Col 23:

    PNG
    media_image7.png
    118
    649
    media_image7.png
    Greyscale

;)
detect an overlap between a first object mask from the first set of object masks and a second object mask from the second set of object masks;
(Nord, Col 5:

    PNG
    media_image8.png
    262
    648
    media_image8.png
    Greyscale

; Nord describes the detection of object detection conclusions that correspond to the same location, i.e. boundary boxes that overlap) 
merge the overlapping first and second object masks to generate a combined object mask for the digital image;
(Nord, Col 5:

    PNG
    media_image9.png
    214
    652
    media_image9.png
    Greyscale

; Nord denotes overlapping conclusions by connecting the bounding box vertices with a line;
Nord, Col 6:

    PNG
    media_image10.png
    151
    645
    media_image10.png
    Greyscale

; Nord describes partitions to include no more than one localization conclusion;
	Nord, Col 6:
	
    PNG
    media_image11.png
    120
    643
    media_image11.png
    Greyscale

; Nord describes a determination for combining partitions;
	Nord, Col 6:
	
    PNG
    media_image12.png
    116
    651
    media_image12.png
    Greyscale

; Nord describes merging partitions by identifying generated lines denoting overlap between the partitions; )
generate a third set of object masks for the digital image that comprises the combined object mask and non-overlapping object masks from one or more of the first set of object masks or the second set of object masks; and
(Nord, Col 7:

    PNG
    media_image13.png
    204
    651
    media_image13.png
    Greyscale

; Nord describes reconciling overlapped and non-overlapped conclusions into a set of reconciled conclusions;
Nord, Fig 6F:

    PNG
    media_image14.png
    542
    744
    media_image14.png
    Greyscale

; Figure 6F demonstrates representations of both overlapping and non-overlapping regions between conclusions;
Nord, Fig 6G:

    PNG
    media_image15.png
    667
    741
    media_image15.png
    Greyscale

; Figure 6G demonstrates a final reconciled set of conclusions;) 
	Nord does not expressly disclose: based on detecting a selection request of a target object in the digital image, provide an object mask of the target object from the third set of object masks for the digital image.
	Sun teaches:
based on detecting a selection request of a target object in the digital image, provide an object mask of the target object from the third set of object masks for the digital image.
(Sun, Para 28:

    PNG
    media_image16.png
    99
    525
    media_image16.png
    Greyscale

;
Sun, Para 41:

    PNG
    media_image17.png
    198
    526
    media_image17.png
    Greyscale

;
	Sun, Fig 2:
	
    PNG
    media_image18.png
    684
    468
    media_image18.png
    Greyscale

;
Sun, Para 60:

    PNG
    media_image19.png
    145
    651
    media_image19.png
    Greyscale

;
Sun, Para 71:

    PNG
    media_image20.png
    229
    650
    media_image20.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the object detection system of Nord such that an object mask was provided based on detecting a selection request, as taught by Sun.
The suggestion/motivation for doing so would have been to allow for targeted object detection in the system.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Nord with Sun to obtain the invention as specified in claim 1.

Regarding claim 2, Nord in view of Sun teaches the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by at least one processor, cause the computing device to detect the overlap between the first object mask and the second object mask by determining that a first set of pixels included in the first object mask overlaps a second set of pixels included in the second object mask by at least a pixel overlap threshold amount.
(Nord, Col 5:

    PNG
    media_image8.png
    262
    648
    media_image8.png
    Greyscale

; Nord describes the detection of object detection conclusions that correspond to the same location, ie. boundary boxes that overlap;
Nord, Col 5:

    PNG
    media_image21.png
    224
    645
    media_image21.png
    Greyscale

; Nord describes overlapping bounding boxes as being within a threshold distance from one another. This distance measurement for each object in the image is measured in pixels; ) 

Regarding claim 3, Nord in view of Sun teaches the non-transitory computer-readable medium of claim 2, further comprising instructions that, when executed by at least one processor, cause the computing device to detect the overlap between the first object mask from the first set of object masks and the second object mask from the second set of object masks by matching object classification labels associated with the first object mask and the second object mask.
(Nord, Col 2:

    PNG
    media_image5.png
    350
    649
    media_image5.png
    Greyscale

; Nord describes object detection conclusions to include classification labels and bounding box data;
Nord, Col 5:

    PNG
    media_image22.png
    150
    651
    media_image22.png
    Greyscale

; Nord describes determining overlapping object detections based on a similarity between classification conclusions;)

Regarding claim 4, Nord in view of Sun teaches the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by at least one processor, cause the computing device to combine the overlapping first and second object masks by:
identifying a set of non-overlapping pixels in the first object mask from the first set of object masks that is non-overlapping with the second object mask from the second set of object masks; and generating the combined object mask by adding the set of non-overlapping pixels to the pixels included in the second object mask.
(Nord, Col 5:

    PNG
    media_image9.png
    214
    652
    media_image9.png
    Greyscale

; Nord denotes overlapping conclusions by connecting the bounding box vertices with a line;
Nord, Col 6:

    PNG
    media_image10.png
    151
    645
    media_image10.png
    Greyscale

; Nord describes partitions to include no more than one localization conclusion;
	Nord, Col 6:
	
    PNG
    media_image11.png
    120
    643
    media_image11.png
    Greyscale

; Nord describes a determination for combining partitions;
	Nord, Col 6:
	
    PNG
    media_image12.png
    116
    651
    media_image12.png
    Greyscale

; Nord describes merging partitions by identifying generated lines denoting overlap between the partitions;)

Regarding claim 6, Nord in view of Sun teaches the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by at least one processor, cause the computing device to:
generate the first set of object masks for the digital image utilizing a first object segmentation neural network that segments known object classes within the digital image; generate the second set of object masks for the digital image utilizing a second object segmentation neural network that segments semantic objects within the digital image.
(Nord, Col 1:
	
    PNG
    media_image23.png
    151
    650
    media_image23.png
    Greyscale

;
Nord, Col 2:

    PNG
    media_image6.png
    357
    651
    media_image6.png
    Greyscale

; Nord describes the use of different object detection model to detect different sets of object detection conclusions;
Nord, Col 4:
	
    PNG
    media_image24.png
    147
    647
    media_image24.png
    Greyscale

;
Nord, Col 1:

    PNG
    media_image25.png
    142
    650
    media_image25.png
    Greyscale

; Nord describes determining objects that belong to a particular class that is relevant, i.e. “known” in the environment in relation to the invention’s intended use. The invention of Nord is intended for use in a baggage scanning security environment, thus the “known” objects are drawn to “gun” or “sharps”;)
	
Regarding claim 7, Nord in view of Sun teaches the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by at least one processor, cause the computing device to classify each segmented object in the digital image corresponding to the first set of object masks.
(Nord, Col 15:

    PNG
    media_image26.png
    146
    653
    media_image26.png
    Greyscale

;)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Sun and further in view of Zhang et al (US- 2022/0101531-A1 hereinafter “Zhang”). US20190279074A1

Regarding claim 5, Nord in view of Sun teaches the non-transitory computer-readable medium of claim 1, but does not expressly disclose further comprising instructions that, when executed by at least one processor, cause the computing device to refine the combined object mask by utilizing an object mask machine-learning model to improve segmentation of a corresponding object in the digital image.
Zhang teaches:
further comprising instructions that, when executed by at least one processor, cause the computing device to refine the combined object mask by utilizing an object mask machine-learning model to improve segmentation of a corresponding object in the digital image.
(Zhang, Para 5:

    PNG
    media_image27.png
    196
    632
    media_image27.png
    Greyscale

;
Zhang, Para 9:

    PNG
    media_image28.png
    122
    531
    media_image28.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the object detection system of Nord in view of Sun such that object masks are refined, as taught by Zhang.
The suggestion/motivation for doing so would have been to progressively improve segmentation of objects within the digital image.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Nord in view of Sun with Zhang to obtain the invention as specified in claim 5.

No prior art reads on claims 8-10 as currently written.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL J GIBBENS/Examiner, Art Unit 2662/
/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662